Exhibit 10.2

 

Phantom Performance Share Unit Award Agreement (“Agreement”)
(Pursuant to the EnergySolutions, Inc. Executive Bonus Plan (“Plan”))

 

EnergySolutions, Inc. (the “Company”) hereby awards to the participant specified
below (the “Participant”) a performance-based phantom share unit (“PSU”) award
(the “Award”) on the terms and subject to the conditions of this Agreement.  For
purposes of this Agreement, references to “Shares” mean shares of common stock
of the Company, or such other class or kind of shares or other securities
resulting from the application of Section 6 hereof.  The Award and this
Agreement are subject to all of the terms and conditions as set forth herein and
the Plan (including, without limitation, the maximum bonus limitation set forth
in Section 6 of the Plan).  Initial capitalized terms not otherwise defined
herein will have the meanings set forth in the Plan.

 

Participant:

David J. Lockwood

“Grant Date”:

June 12, 2012

Number of PSUs:

2,180,261 PSUs (the “Threshold PSUs”) at the threshold achievement level.
2,637,758 PSUs (the “Target PSUs”) at the target achievement level.
3,122,041 PSUs (the “Maximum PSUs”) at the maximum achievement level.

Consideration:

Participant’s services

 

1.  PSU Award Earning.

 

(a)           Three-Year TSR Period.

 

(i)            If the End Price on the First Measurement Date (the “First
Measurement Date Price”) equals a value that produces a Compound Annual TSR of
25% through the First Measurement Date, Participant will earn 50% of the Target
PSUs.  For purposes of this Agreement, (A) “First Measurement Date” means the
three-year anniversary of the Grant Date, (B) except as otherwise provided in
Section 3 hereof, “End Price” means the average of the closing sales prices of
Shares during the ten consecutive trading days ending on the applicable date, as
reported on the exchange on which Shares are then traded (or, if Shares are not
traded on a national securities exchange, as determined by the Company’s Board
of Directors or its Compensation Committee (together, the “Board”)), except that
the End Price on the Change in Control Date will be the closing sales price of
Shares on the Change in Control Date (or, if applicable, the value received by
holders of Shares in connection with the Change in Control), and in any event,
plus the value derived from (x) the assumed reinvestment of dividends, if any,
paid on the Company’s common stock from the Grant Date through the applicable
End Date, with reinvestment determined as of and based on the closing price of
the common stock on the dividend payment date and (y) the assumed reinvestment
of proceeds from Share repurchases effected by the Company, if any, from the
Grant Date through

 

--------------------------------------------------------------------------------


 

the applicable End Date (determined by dividing the aggregate repurchase price
on the applicable date by the aggregate number of Shares outstanding immediately
prior to such date), with reinvestment of such proceeds determined as of and
based on the closing price of the common stock on the date of the repurchase,
(C) “Base Price” means the average of the closing sales prices of Shares during
the ten consecutive trading days beginning with the first full trading day after
the date of first public announcement of the Company’s new Chief Executive
Officer, as reported on the exchange on which Shares are then traded (or, if
Shares are not traded on a national securities exchange, as determined by the
Board), and (D) “Compound Annual TSR” means the compound annual Share price
appreciation from the Base Price to the applicable End Price.

 

(ii)           Notwithstanding Section 1(a)(i) hereof, (A) if the First
Measurement Date Price equals a value that produces a Compound Annual TSR of 35%
or greater through the First Measurement Date, Participant will earn 50% of the
Maximum PSUs and (B) if the First Measurement Date Price equals a value that
produces a Compound Annual TSR between 25% and 35% through the First Measurement
Date, Participant will earn a number of PSUs that is the mathematical
interpolation between the number of PSUs that would be earned at such two
percentages (as determined pursuant to Sections 1(a)(i) and 1(a)(ii)(A) hereof).

 

(iii)          Notwithstanding the foregoing, in the event that a “Change in
Control” (as such term is defined in Participant’s Executive Severance Agreement
with the Company (the “Severance Agreement”)) occurs prior to the First
Measurement Date (the effective date of the Change in Control being the “Change
in Control Date”): (A) if the End Price on the Change in Control Date (the
“Change in Control Price”) equals a value that produces a Compound Annual TSR of
at least 25% through the First Measurement Date, then (I) if the Change in
Control Price equals a value that produces a Compound Annual TSR of 25% through
the First Measurement Date, Participant will immediately earn a number of PSUs
equal to the Threshold PSUs, (II) if the Change in Control Price equals a value
that produces a Compound Annual TSR of 25% through the Second Measurement Date,
Participant will immediately earn a number of PSUs equal to the Target PSUs,
(III) if the Change in Control Price equals a value that produces a Compound
Annual TSR of 35% or greater through the Second Measurement Date, Participant
will immediately earn a number of PSUs equal to the Maximum PSUs, (IV) if the
Change in Control Price equals a value that produces a Compound Annual TSR
between 25% through the First Measurement Date and 25% through the Second
Measurement Date, Participant will immediately earn a number of PSUs that is the
mathematical interpolation between the number of PSUs that would be earned at
such two percentages (as determined pursuant to Sections 1(a)(iii)(A)(I) and
1(a)(iii)(A)(II) hereof), and (V) if the Change in Control Price equals a value
that produces a Compound Annual TSR between 25% through the Second Measurement
Date and 35% through the

 

2

--------------------------------------------------------------------------------


 

Second Measurement Date, Participant will immediately earn a number of PSUs that
is the mathematical interpolation between the number of PSUs that would be
earned at such two percentages (as determined pursuant to Sections
1(a)(iii)(A)(II) and 1(a)(iii)(A)(III) hereof); provided, however, that in the
event that more than one of Sections 1(a)(iii)(A)(I)-(V) hereof could
simultaneously apply, the applicable subsection that will result in Participant
earning the highest number of PSUs will be used for purposes of this
Section 1(a)(iii)(A) (but in no event will the application of this proviso
result in PSUs being earned pursuant to more than one of Sections
1(a)(iii)(A)(I)-(V) hereof); (B) PSUs subject to the PSU Award that are not
earned by Participant in accordance with this Section 1(a)(iii), if any, will be
immediately forfeited; and (C) Section 1(b) hereof will cease to apply.

 

(iv)          Notwithstanding the foregoing, in the event that, prior to the
occurrence of a Change in Control and prior to the First Measurement Date,
Participant’s employment with the Company is terminated by the Company without
“Cause,” by Participant for “Good Reason,” as a result of Participant’s
“Permanent Disability” (each as defined in the Severance Agreement) or in the
event of Participant’s death, Participant will immediately earn a number of PSUs
determined by the application of Sections 1(a)(i) or 1(a)(ii) hereof, as
applicable, except that: (A) the First Measurement Date Price will be deemed to
be equal to the End Price on the Termination Date (the “Termination Date
Price”); (B) the Compound Annual TSR performance condition will instead be
calculated through the Termination Date, provided that, if the Termination Date
is prior to the one-year anniversary of the Grant Date, the Compound Annual TSR
will instead be calculated through the one-year anniversary of the Grant Date;
(C) the Target PSUs may be earned pursuant to Section 1(a)(i) hereof and the
Maximum PSUs may be earned pursuant to Section 1(a)(ii) hereof; (D) Participant
will earn only a pro rata portion of the PSUs otherwise calculated to be earned
in accordance with this Section 1(a)(iv), as follows: 25% if the Termination
Date occurs prior to the one-year anniversary of the Grant Date, 50% if the
Termination Date occurs thereafter but prior to the two-year anniversary of the
Grant Date, and 75% if the Termination Date occurs thereafter but prior to the
First Measurement Date; (E) PSUs subject to the PSU Award that are not earned by
Participant in accordance with this Section 1(a)(iv), if any, will be
immediately forfeited; and (F) Section 1(b) hereof will cease to apply.  For
purposes of this Agreement, “Termination Date” means the date of Participant’s
termination of employment with the Company, regardless of the circumstances
thereof.

 

(b)           Four-Year TSR Period.

 

(i)            If the End Price on the Second Measurement Date (the “Second
Measurement Date Price”) equals a value that produces a Compound Annual TSR of
25% through the Second Measurement Date, Participant

 

3

--------------------------------------------------------------------------------


 

will earn a number of PSUs equal to the Target PSUs minus the Three-Year TSR
Period Earned PSUs, but in no event less than zero.  For purposes of this
Agreement, (A) “Three-Year TSR Period Earned PSUs” means the number of PSUs
earned pursuant to Section 1(a)(i) or 1(a)(ii) hereof, as applicable, and
(B) “Second Measurement Date” means the four-year anniversary of the Grant Date.

 

(ii)           Notwithstanding Section 1(b)(i) hereof, (A) if the Second
Measurement Date Price equals a value that produces a Compound Annual TSR of 35%
or greater through the Second Measurement Date, Participant will earn a number
of PSUs equal to the Maximum PSUs minus the Three-Year TSR Period Earned PSUs,
but in no event less than zero, and (B) if the Second Measurement Date Price
equals a value that produces a Compound Annual TSR between 25% and 35% through
the Second Measurement Date, Participant will earn a number of PSUs that is the
mathematical interpolation between the number of PSUs that would be earned at
such two percentages (as determined pursuant to Sections 1(b)(i) and
1(b)(ii)(A) hereof and, for the avoidance of doubt, taking into account the
reduction in the calculations pursuant to Sections 1(b)(i) and
1(b)(ii)(A) hereof as a result of the exclusion of the Three-Year TSR Period
Earned PSUs (but in no event to less than zero)).

 

(iii)          Notwithstanding the foregoing, in the event that a Change in
Control occurs after the First Measurement Date but prior to the Second
Measurement Date: (A) if the Change in Control Price equals a value that
produces a Compound Annual TSR of at least 25% through the Change in Control
Date, then (I) if the Change in Control Price equals a value that produces a
Compound Annual TSR of 25% through the First Measurement Date, Participant will
immediately earn a number of PSUs equal to the Threshold PSUs minus the
Three-Year TSR Period Earned PSUs, but in no event less than zero, (II) if the
Change in Control Price equals a value that produces a Compound Annual TSR of
25% through the Second Measurement Date, Participant will immediately earn a
number of PSUs equal to the Target PSUs minus the Three-Year TSR Period Earned
PSUs, but in no event less than zero, (III) if the Change in Control Price
equals a value that produces a Compound Annual TSR of 35% or greater through the
Second Measurement Date, Participant will immediately earn a number of PSUs
equal to the Maximum PSUs minus the Three-Year TSR Period Earned PSUs, but in no
event less than zero, (IV) if the Change in Control Price equals a value that
produces a Compound Annual TSR between 25% through the First Measurement Date
and 25% through the Second Measurement Date, Participant will immediately earn a
number of PSUs that is the mathematical interpolation between the number of PSUs
that would be earned at such two percentages (as determined pursuant to Sections
1(b)(iii)(A)(I) and 1(b)(iii)(A)(II) hereof and, for the avoidance of doubt,
taking into account the reduction in the calculations pursuant to Sections
1(b)(iii)(A)(I) and 1(b)(iii)(A)(II) hereof as a result of the exclusion of the
Three-Year TSR

 

4

--------------------------------------------------------------------------------


 

Period Earned PSUs (but in no event to less than zero)), and (V) if the Change
in Control Price equals a value that produces a Compound Annual TSR between 25%
through the Second Measurement Date and 35% through the Second Measurement Date,
Participant will immediately earn a number of PSUs that is the mathematical
interpolation between the number of PSUs that would be earned at such two
percentages (as determined pursuant to Sections 1(b)(iii)(A)(II) and
1(b)(iii)(A)(III) hereof and, for the avoidance of doubt, taking into account
the reduction in the calculations pursuant to Sections 1(b)(iii)(A)(II) and
1(b)(iii)(A)(III) hereof as a result of the exclusion of the Three-Year TSR
Period Earned PSUs (but in no event to less than zero)); provided, however, that
in the event that more than one of Sections 1(b)(iii)(A)(I)-(V) hereof could
simultaneously apply, the applicable subsection that will result in Participant
earning the highest number of PSUs will be used for purposes of this
Section 1(b)(iii)(A) (but in no event will the application of this proviso
result in PSUs being earned pursuant to more than one of Sections
1(b)(iii)(A)(I)-(V) hereof); and (B) PSUs subject to the PSU Award that were not
earned by Participant on the First Measurement Date and are not earned by
Participant in accordance with this Section 1(b)(iii), if any, will be
immediately forfeited.

 

(iv)          Notwithstanding the foregoing, in the event that, prior to the
occurrence of a Change in Control and after the First Measurement Date but prior
to the Second Measurement Date, Participant’s employment with the Company is
terminated by the Company without Cause, by Participant for Good Reason, as a
result of Participant’s Permanent Disability or in the event of Participant’s
death, Participant will immediately earn a number of PSUs determined by the
application of Sections 1(b)(i) or 1(b)(ii) hereof, as applicable, except that:
(A) the Second Measurement Date Price will be deemed to be equal to the
Termination Date Price; (B) the Compound Annual TSR performance condition will
instead be calculated through the Termination Date; and (C) PSUs subject to the
PSU Award that were not earned by Participant on the First Measurement Date and
are not earned by Participant in accordance with this Section 1(b)(iv), if any,
will be immediately forfeited.

 

(v)           Any PSUs that have not been earned as of the Second Measurement
Date will be immediately forfeited.

 

(c)           The determination of whether the Compound Annual TSR targets have
been met will be made by the Board in its sole discretion.  Any such
determination will be conclusive for all purposes absent manifest error.

 

2.  PSU Award Payment.

 

(a)           To the extent that any PSUs are earned as described in Section 1
or 3 hereof, as applicable in each case, then, subject to the terms and
conditions set forth below, such PSUs will become payable to Participant only on
and subject to the

 

5

--------------------------------------------------------------------------------


 

occurrence of the date on which any PSUs are earned as described in Section 1 or
3 hereof, as applicable in each case (as applicable, the “Earn Date”):

 

(i)    The Company will pay to Participant as soon as practicable (but in any
event no later than 45 days) following the Earn Date, a cash amount equal to 1/3
of the PSUs earned on the Earn Date multiplied by the End Price on the Earn
Date;

 

(ii)   Subject to Participant’s continued employment with the Company on the
one-year anniversary of the Earn Date (the “Earn Date First Anniversary”), the
Company will pay to Participant as soon as practicable (but in any event no
later than 45 days) following the Earn Date First Anniversary, a cash amount
equal to 1/3 of the PSUs earned on the Earn Date multiplied by the End Price on
the Earn Date First Anniversary; and

 

(iii)  Subject to Participant’s continued employment with the Company on the
two-year anniversary of the Earn Date (the “Earn Date Second Anniversary”), the
Company will pay to Participant as soon as practicable (but in any event no
later than 45 days) following the Earn Date Second Anniversary, a cash amount
equal to 1/3 of the PSUs earned on the Earn Date multiplied by the End Price on
the Earn Date Second Anniversary.

 

(iv)  In the event that Participant is not employed by the Company on the Earn
Date, the Earn Date First Anniversary or the Earn Date Second Anniversary, as
applicable, the earned PSUs that would otherwise be payable in respect of such
date (as described in Sections 2(a)(i), (ii) or (iii) hereof, as applicable),
will be immediately forfeited.

 

(v)   Notwithstanding the foregoing, (A) in the event that Participant’s
employment with the Company is terminated by the Company without Cause, by
Participant for Good Reason, as a result of Participant’s Permanent Disability
or in the event of Participant’s death, then the Company will pay to Participant
as soon as practicable (but in any event no later than 45 days) following the
Termination Date, a cash amount equal to any PSUs that have been earned, but are
not yet otherwise payable as of the Termination Date, multiplied by the End
Price on the Termination Date and (B) in the event of a Change in Control, the
End Price with respect to any payment event will be deemed to be the End Price
on the Change in Control Date.

 

(b)           In the event that Participant’s employment with the Company is
terminated by the Company for Cause or by Participant without Good Reason (other
than in the event of Participant’s Permanent Disability or death), any PSUs that
have been

 

6

--------------------------------------------------------------------------------


 

earned, but are not yet otherwise payable as of the Termination Date, will be
immediately forfeited.

 

(c)           Notwithstanding any other provision of this Agreement, Participant
will not receive any payment pursuant to this Agreement in respect of the first
1,000,000 PSUs in respect of which Participant would otherwise have received
payment in accordance with the terms of this Agreement (the “Potentially
Excluded PSUs”).  For the avoidance of doubt, payment in respect of the
Potentially Excluded PSUs will be settled pursuant to the terms of that certain
Restricted Stock Award Agreement between Participant and the Company, dated as
of the date hereof (the “Restricted Stock Award Agreement”).

 

3.  Intentionally Omitted.

 

4.  Board Determinations.  After PSUs have been earned by Participant, the Board
may accelerate the time-based payment triggers of all or a portion of such PSUs.

 

5.  CEO Investment.

 

(a)           In addition to any other Shares beneficially owned by Participant,
Participant will purchase from the Company with Participant’s own funds on a
date not later than 90 days following the Grant Date (subject to the extension
set forth in the succeeding sentence), a number of Shares equal to $3,000,000
divided by the prevailing market price of Shares at the time of purchase (the
“Purchased Shares”); provided, however, that the maximum amount of the Purchased
Shares will not exceed 0.99% of the total number of Shares.  The Company will
use commercially reasonable efforts to permit Participant to rollover funds from
Participant’s individual retirement account into a Section 401(k) plan, as
defined under the Internal Revenue Code of 1986, as amended (the “Code”),
maintained by the Company, and to use such funds under such Section 401(k) plan
to purchase the Purchased Shares; provided that, in the event that the Company
is unable by law to permit Participant to use funds under a Section 401(k) plan
maintained by the Company to effectuate such purchase (or in the event that
permitting Participant to use funds under a Section 401(k) plan maintained by
the Company to effectuate such purchase would cause such Section 401(k) plan to
cease to be qualified under Section 401(a) of the Code), the Company will so
notify Participant within 60 days following the Grant Date and Participant will
be allotted 60 days following the date of such notice to effectuate the purchase
of the Purchased Shares outside of a Section 401(k) plan maintained by the
Company.  Participant agrees to maintain a net long position in Shares owned
personally equal to not less than the number of the Purchased Shares for at
least four years after the last date of purchase, and not effect any short sale,
swap or other derivative transaction having the effect of mitigating his risk or
exposure to the Purchased Shares, unless (i) Participant’s employment with the
Company is sooner terminated pursuant to Section 4(a), 4(b), 4(e) or 4(f) of the
Severance Agreement or (ii) holding the Purchased Shares would result in a
violation of applicable law or regulatory guidance.

 

7

--------------------------------------------------------------------------------


 

(b)           The foregoing restrictions will not apply to any transfer to a
trust or other vehicle established by Participant for estate planning purposes;
provided, however, that (i) Participant remains a beneficial owner of the Shares
so transferred and (ii) such arrangement is (including, without limitation, the
documentation therefor) satisfactory to the Board in its discretion.

 

(c)           The covenants in this Section 5 are an integral part of the
consideration for the grant of the Award by the Company.

 

6.  Adjustments.  Adjustments to the PSUs and/or the number of Shares underlying
the PSU Award will be made in accordance with the terms of Article 12 of the
EnergySolutions, Inc. 2007 Equity Incentive Plan (as in effect on the Grant
Date, the “Equity Plan”), to the same extent and with the same effect as though
the Award were an “Award” of “Restricted Stock” (as such terms are defined in
the Equity Plan) granted pursuant to the Equity Plan.

 

7.  Compliance with Section 409A of the Code.  This Agreement and the Award are
intended to comply with, or otherwise be exempt from, Section 409A of the Code
and any regulations and Treasury guidance promulgated thereunder
(“Section 409A”).  Notwithstanding any provisions of this Agreement to the
contrary, any right of Participant to any payment under this Agreement upon
termination of Participant’s employment will be payable only when such
termination of employment constitutes a “separation from service” within the
meaning of Section 409A.  If Participant is a “specified employee” (within the
meaning of Section 409A and determined pursuant to any policies adopted by the
Company consistent with Section 409A), at the time of Participant’s separation
from service and if any portion of the payments or benefits to be received by
Participant upon separation from service would be considered deferred
compensation under Section 409A and cannot be paid or provided to Participant
without Participant incurring taxes, interest or penalties under Section 409A,
amounts that would otherwise be payable pursuant to this Agreement and benefits
that would otherwise be provided pursuant to this Agreement, in each case,
during the six-month period immediately following Participant’s separation from
service will instead be paid or made available on the earlier of (a) the first
business day of the seventh month following the date of Participant’s separation
from service and (b) Participant’s death; provided, however, that such deferral
will only be effected to the extent required to avoid adverse tax treatment to
Participant, including (without limitation) the additional 20% tax for which
Participant would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral.  Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
will be paid to Participant or Participant’s beneficiary in one lump sum
(without interest).  It is intended that each installment of the payments
provided hereunder constitute separate “payments” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  It is further intended that payments
hereunder satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code (and any state law of similar effect)
provided under Treasury Regulations Section 1.409A-1(b)(4) (as a “short-term
deferral”) and Section 1.409A-1(b)(9) (as a “separation pay due to involuntary
separation”).  To the extent that any provision of this Agreement is ambiguous
as to its compliance with

 

8

--------------------------------------------------------------------------------


 

Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A.  Notwithstanding anything to the contrary
set forth herein, the Company may amend this Agreement and the Award at any time
and in any and all respects without Participant’s consent as the Board may, in
its sole discretion, deem appropriate in order to comply with Section 409A and
any guidance governing Section 409A.  The Company will notify Participant of any
such changes made to this Agreement and the Award.  The preceding provisions,
however, will not be construed as a guarantee by the Company of any particular
tax effect to Participant of any payment made pursuant to this Agreement or the
Award.  The Company will not be liable to Participant for any payment under this
Agreement that is determined to result in an additional tax, penalty or interest
under Section 409A, nor for reporting in good faith any payment as an amount
includible in gross income under Section 409A.

 

8.  Transferability.  The Award is not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Board, Participant
may designate a third party who, in the event of Participant’s death, will
thereafter be entitled to receive any distribution of the Award.

 

9.  Award Not an Employment Contract.  The Award is not an employment or service
contract, and nothing in the Award will be deemed to create in any way
whatsoever any obligation on Participant’s part to continue in the service of
the Company or any subsidiary or affiliate thereof, or on the part of the
Company or any subsidiary or affiliate thereof to continue such service.  In
addition, nothing in the Award will obligate the Company or any of its
subsidiaries or affiliates, their respective stockholders, boards of directors
or employees to continue any relationship that Participant might have as an
employee, director or consultant to the Company or any subsidiary or affiliate
thereof.

 

10.  Unsecured Obligation.  The Award is unfunded, and as a holder of a PSU,
Participant will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, pursuant to this Agreement.  Participant
will not have voting or any other rights as a stockholder of the Company with
respect to the PSUs subject to the Award.  Nothing contained in this Agreement,
and no action taken pursuant to its provisions, will create or be construed to
create a trust of any kind or a fiduciary relationship between Participant and
the Company or any other person.

 

11.  Withholding Obligations.

 

(a)           On or before the time Participant receives any distribution
pursuant to the Award, or at any time thereafter as requested by the Company,
Participant hereby authorizes any required withholding in respect of any amounts
payable to Participant, and Participant otherwise agrees to make adequate
provision for any sums required to satisfy the Federal, state, local and foreign
tax withholding obligations, if any, that arise in connection with the Award or
payment to Participant of any amounts in respect of any portion of the Award.

 

(b)           Unless all tax withholding obligations are satisfied, the Company
will have no obligation to make payments to Participant in respect of any
portion of the Award.

 

9

--------------------------------------------------------------------------------


 

12.  Notices.  Any notices provided for in the Award or the Plan must be given
in writing and will be deemed effectively given upon receipt when delivered by
electronic mail or by hand delivery (in the case of Participant, at
Participant’s address shown at the time of delivery in the records of the
Company and, in the case of the Company, to its corporate secretary with a copy
to the then-acting Chairman of the Compensation Committee of the Board).

 

13.  Headings.  The headings in this Agreement are inserted for convenience only
and will not be deemed to constitute a part of this Agreement or to affect the
meaning of this Agreement.

 

14.  Amendment.  The Company may amend this Agreement and the Award at any time
without Participant’s consent; provided, however, that no such action may,
without Participant’s consent, adversely affect Participant’s rights under the
Award and this Agreement (except as otherwise provided herein or therein or in
the Plan).  Without limiting the foregoing, the Board reserves the right to
change, by written notice to Participant, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award that is then
subject to restrictions as provided herein.

 

15.  Miscellaneous.

 

(a)           The rights and obligations of the Company under the Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.  No member of the Board
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

 

(b)           Participant agrees upon request to execute any further documents
or instruments necessary or desirable in the sole determination of the Company
to carry out the purposes or intent of the Award.

 

(c)           Participant acknowledges and agrees that Participant has reviewed
the Award in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing and accepting the Award and fully understands all
provisions of the Award.

 

(d)           All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.  Following a Change in Control or a similar event or occurrence, any
successor to the Company will be deemed to be the “Company” for purposes of this
Agreement.

 

16.  Governing Plan Document.  Except and solely to the extent set forth herein,
the Award is subject to all the provisions of the Plan, the provisions of which
are hereby

 

10

--------------------------------------------------------------------------------


 

made a part of the Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan and, in the event of any conflict between the
provisions of the Award and those of the Plan, the provisions of the Plan will
control.

 

17.  Effect on Other Benefit Plans.  The value of the Award subject to this
Agreement will not be included as compensation, earnings, salaries or other
similar terms used when calculating the benefits under any benefit plan
sponsored by the Company or any subsidiary or affiliate thereof, except as such
plan otherwise expressly provides.  The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any of its subsidiaries’ or
affiliates’ benefit plans.

 

18.  Choice of Law.  The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflict of laws rules.

 

19.  Resolution of Disputes.  SUBJECT TO THE TERMS OF THIS AGREEMENT, (A) THE
PARTIES AGREE THAT ANY AND ALL ACTIONS ARISING UNDER OR IN RESPECT OF THIS
AGREEMENT WILL BE LITIGATED IN THE FEDERAL OR STATE COURTS IN UTAH.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN
RESPECT OF ITS, HIS OR HER PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY
AGREES THAT VENUE WOULD BE PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY
OBJECTION THAT ANY SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF ANY SUCH ACTION AND (B) EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

20.  Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner that the Board determines in its discretion
will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

21.  Clawback.  The Award is subject to the terms and conditions of any of the
Company’s applicable recoupment or clawback policies (as previously adopted, and
as may be amended or restated from time to time).  Notwithstanding the
foregoing, the Company may, in its sole discretion, implement any recoupment or
clawback policies or make any changes to any of the Company’s existing
recoupment or clawback policies, as the Company deems necessary or advisable in
order to comply with applicable law or regulatory guidance (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act).

 

11

--------------------------------------------------------------------------------


 

22.  No Constraint on Corporate Action. Nothing in this Agreement will be
construed to (a) limit, impair, or otherwise affect the Company’s or any of its
subsidiaries’ or affiliates’ right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets or (b) limit the right or power of the
Company or any of its subsidiaries or affiliates to take any action that such
entity deems to be necessary or appropriate.

 

23.  Acknowledgement.  Participant acknowledges receipt of, and understands and
agrees to, all of the terms and conditions of this Agreement, the Award and the
Plan.  Participant further acknowledges that, as of the Grant Date, this
Agreement, the Restricted Stock Award Agreement, the Award and the Plan (along
with any other documents or portions thereof referred to in any such document
(including, without limitation, the Severance Agreement and the Equity Plan))
set forth the entire understanding between Participant and the Company regarding
the PSUs and supersede all prior oral and written agreements on that subject.

 

[Remainder of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

The Company:

 

Participant:

 

 

 

ENERGYSOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Steven R. Rogel

 

/s/ David J. Lockwood

 

Steven R. Rogel

 

David J. Lockwood

 

Chairman of the Board of Directors

 

 

 

13

--------------------------------------------------------------------------------